AMENDED PURSUANT TO NINTH CIRCUIT COURT OF APPEALS MANDATE FILED MARCH 19, 2020

United States District Court
Central District of California

 

 

UNITED STATES OF AMERICA vs. Docket No. ED CR 16-00129-RGK-1 JS-3
Defendant Joshua Perez Social Security No. 2. 8 1 _5_
akas: _ Lil Boy (Last 4 digits)

 

JUDGMENT AND PROBATION/COMMITTMENT ORDER

 

 

MONTH DAY YEAR
In the presence of the attorney for the government, the defendant appeared in person on this date. 04 16 2018

COUNSEL George Buehler, Appt.

(Name of Counsel)

PLEA _| [_] GUILTY, and the court being satisfied that there is a factual basis for the plea. |_| NOLO NOT
CONTENDERE GUILTY

 

 

 

FINDING There being a verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
Assaulting a Federal Officer Resulting in Bodily Injury; Aiding and Abetting 18 U.S.C. §§ 111 (a)(1), (b); 2(@) as charged in
the Count 1 of the First Superseding Indictment.

JUDGMENT | The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ | contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
COMM
ORDER

 

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately.
Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and
pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline § SE1.2(a), all fines are waived as the Court finds that the defendant has established that he is
unable to pay and is not likely to become able to pay any fine.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Joshua Perez, is
hereby committed on Count | of the First Superseding Indictment to the custody of the Bureau of Prisons for a term of
60 Months. This sentence shall be served consecutively to any remaining custodial term relative to United States
District Court, Central District of California, Docket Number 2:13CR00160.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three years under the
following terms and conditions:

1. The defendant shall comply with the rules and regulations of the United States Probation Office and
General Order 05-02, with the exception of Conditions 5, 6 and 14 of that Order.

2. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit
to one drug test within 15 days of release from custody and at least two periodic drug tests thereafter, not
to exceed eight tests per month, as directed by the Probation Officer.

3. The defendant shall participate in an outpatient substance abuse treatment and counseling program that
includes urinalysis, breath and/or sweat patch testing, as directed by the Probation Officer. The
defendant shall abstain from using alcohol and illicit drugs, and from abusing prescription medications

 

CR-104 (wpd 10/15) JUDGMENT & PROBATION/COMMITMENT ORDER Page | of 5
USA vs. Joshua Perez Docket No.: ED CR 16-00129-RGK-1

 

 

during the period of supervision.

4. As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered
treatment to the aftercare contractors during the period of community supervision. The defendant shall
provide payment and proof of payment as directed by the Probation Officer. If the defendant has no
ability to pay, no payment shall be required.

5. During the period of community supervision, the defendant shall pay the special assessment in
accordance with this judgment's orders pertaining to such payment.

6. The defendant shall cooperate in the collection of a DNA sample from the defendant.

7. The defendant shall not associate with anyone known to him to be a member of the Alsace Avenue or
18th Street Gang and others known to him to be participants in the Alsace Avenue or 18th Street Gang's
criminal activities, with the exception of his family members. He may not wear, display, use or possess
any gang insignias, emblems, badges, buttons, caps, hats, jackets, shoes, or any other clothing that
defendant knows evidence affiliation with the Alsace Avenue or 18th Street Gang, and may not display
any signs or gestures that defendant knows evidence affiliation with the Alsace Avenue or 18th Street
Gang.

8. As directed by the Probation Officer, the defendant shall not be present in any area known to him to be a
location where members of the Alsace Avenue or 18th Street Gang meet and/or assemble.

The Court authorizes the Probation Office to disclose the Presentence Report to the substance abuse treatment provider
to facilitate the defendant's treatment for narcotic addiction or drug dependency. Further redisclosure of the Presentence
Report by the treatment provider is prohibited without the consent of the Court.

Defendant is advised of his right to appeal.

The Court recommends that the defendant be considered for participation in the Bureau of Prison's Residential Drug
Abuse Program (RDAP).

The Court recommends that the defendant be designated in a facility in Southern California

Upon the government’s motion, the remaining counts of the underlying indictment are hereby dismissed.

In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
supervision for a violation occurring during the supervision period.

Date R. Gary Klaus U, f. District Judge :

It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

 

CR-104 (wpd 10/15) JUDGMENT & PROBATION/COMMITMENT ORDER Page 2 of 5
USA vs.

Joshua Perez

Docket No.:

 

ED CR 16-00129-RGK-1

 

Clerk, U.S. District Court

161 3. eM yreiane

 

Filed Date

Deputy Clerk

 

The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

While the defendant is on probation or supervised release pursuant to this judgment:

The defendant shall not commit another Federal, state or local crime;
the defendant shall not leave the judicial district without the written
permission of the court or probation officer;

the defendant shall report to the probation officer as directed by the
court or probation officer and shall submit a truthful and complete
written report within the first five days of each month;

the defendant shall answer truthfully all inquiries by the probation
officer and follow the instructions of the probation officer;

the defendant shall support his or her dependents and meet other
family responsibilities;

the defendant shall work regularly at a lawful occupation unless
excused by the probation officer for schooling, training, or other
acceptable reasons;

the defendant shall notify the probation officer at least 10 days prior
to any change in residence or employment;

the defendant shall refrain from excessive use of alcohol and shall not
purchase, possess, use, distribute, or administer any narcotic or other
controlled substance, or any paraphernalia related to such substances,
except as prescribed by a physician;

the defendant shall not frequent places where controlled substances
are illegally sold, used, distributed or administered;

10.

11.

12.
13.

14.

15.

16.

the defendant shall not associate with any persons engaged in criminal
activity, and shall not associate with any person convicted ofa felony
unless granted permission to do so by the probation officer;

the defendant shall permit a probation officer to visit him or her at any
time at home or elsewhere and shall permit confiscation of any
contraband observed in plain view by the probation officer;

the defendant shall notify the probation officer within 72 hours of
being arrested or questioned by a law enforcement officer;

the defendant shall not enter into any agreement to act as an informer
ora special agent ofa law enforcement agency without the permission
of the court;

as directed by the probation officer, the defendant shall notify third
parties of risks that may be occasioned by the defendant’s criminal
record or personal history or characteristics, and shall permit the
probation officer to make such notifications and to conform the
defendant’s compliance with such notification requirement;

the defendant shall, upon release from any period of custody, report
to the probation officer within 72 hours;

and, for felony cases only: not possess a firearm, destructive device,
or any other dangerous weapon.

 

CR-104 (wpd 10/15)

JUDGMENT & PROBATION/COMMITMENT ORDER

Page 3 of 5
USA vs. Joshua Perez Docket No.: ED CR 16-00129-RGK-1

 

 

 

The defendant wil! also comply with the following special conditions pursuant to General Order 01-05 (set forth below).

 

 

 

STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
restitution is paid in full before the fifteenth (15") day after the date of the judgment pursuant to 18 U.S.C, §3612(f\(1). Payments may be subject
to penalties for default and delinquency pursuant to 18 ULS.C, §36]2(g). Interest and penalties pertaining to restitution, however, are not
applicable for offenses completed prior to April 24, 1996.

If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
balance as directed by the United States Attorney’s Office. 18 U.S.C, $3613.

The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
residence until all fines, restitution, costs, and special assessments are paid in full. 18 ULS.C, §3612(b)(, VF).

The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in the
defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by ]8 U.S.C, §3664(k). The
Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust

the manner of payment of a fine or restitution-pursuant to 18 ULS.C, §3664(k). See also 18 U.S.C, §3572(d)(3) and for probation 18 U.S.C.
$3563 (a7).

Payments shall be applied in the following order:

1, Special assessments pursuant to 18 U.S.C, $3013;
2. Restitution, in this sequence (pursuant to 18 U.S.C, § 3664(4), all non-federal victims must be paid before the United
States is paid):
Non-federal victims (individual and corporate),
Providers of compensation to non-federal victims,
The United States as victim;
3, Fine;
4. Community restitution, pursuant to 18 U.S.C. §3663(¢); and

5. Other penalties and costs.
SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit report
inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial statement, with
supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply for any loan or open
any line of credit without prior approval of the Probation Officer.

The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts, including any
business accounts, shall be disclosed to the Probation Officer upon request.

The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

These conditions are in addition to any other conditions imposed by this judgment.

 

CR-104 (wpd 10/15) JUDGMENT & PROBATION/COMMITMENT ORDER Page 4 of 5
 

RETURN

I have executed the within Judgment and Commitment as follows:

Defendant delivered on to

 

 

Defendant noted on appeal on

 

Defendant released on

 

Mandate issued on

 

Defendant’s appeal determined on

 

Defendant delivered on to
at

 

the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

 

United States Marshal
By
Date Deputy Marshal
CERTIFICATE

I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
legal custody.

Clerk, U.S. District Court

By
Filed Date Deputy Clerk

 

 

FOR U.S. PROBATION OFFICE USE ONLY
Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.

(Signed)

 

 

Defendant Date

 

 

U. S. Probation Officer/Designated Witness Date

 

CR-104 (wpd 10/15) JUDGMENT & PROBATION/COMMITMENT ORDER Page 5 of 5
